Case 7:20-cv-00570-JPJ-PMS Document 11 Filed 01/06/21 Page 1 of 11 Pageid#: 105




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ROANOKE DIVISION

  JIMMY PRESLEY HODGE,                                )
                                                      )
                      Petitioner,                     )      Case No. 7:20CV00570
                                                      )
  v.                                                  )              OPINION
                                                      )
  CHRISTOPHER RIVERS, WARDEN,                         )      By: James P. Jones
                                                      )      United States District Judge
                     Respondent.                      )


        Jimmy Presley Hodge, Pro Se Petitioner.

        This Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241 was filed

 pro se by petitioner Jimmy Presley Hodge, a federal inmate.1 Hodge contends that

 seventeen unrelated prison disciplinary proceedings over seven years at multiple but

 unspecified prison facilities were procedurally defective and resulted in his loss of a

 total of more than 700 hours of good conduct time. After review of the record, I

 conclude that Hodge’s petition must be summarily dismissed.



        1
            Hodge initially filed the petition in the United States District Court for the
 Northern District of Illinois. Hodge is now confined in the United States Penitentiary Lee
 (“USP Lee”), located in this judicial district. For that reason, his petition was transferred
 to this court. An inmate seeking § 2241 relief must file the petition in the district where he
 is confined and name as the respondent his immediate custodian, i.e., the warden of his
 prison. Kanai v. McHugh, 638 F.3d 251, 255 (4th Cir. 2011); see also Rumsfeld v. Padilla,
 542 U.S. 426, 443–44 (2004). Therefore, I will order that the Warden of USP Lee be
 substituted as the respondent in this action.
Case 7:20-cv-00570-JPJ-PMS Document 11 Filed 01/06/21 Page 2 of 11 Pageid#: 106




                                           I.

       Chronologically, Hodge’s list of federal prison disciplinary convictions

 begins with a charge for possessing a hazardous tool in August 2012. The most

 recent disciplinary conviction he challenges concerns an October 2019 charge for

 introduction of drugs or alcohol into the prison.         Hodge does not provide

 documentation for each of the seventeen charges he challenges or the appeals he

 pursued for each charge. He does not even indicate the Federal Bureau of Prisons

 (“BOP”) facility where he was confined when each charge was served on him.

 Repeatedly, he states that as a result of the challenged disciplinary proceedings, he

 has lost a combined total of 723 days of earned good conduct time.

       Hodge’s entire § 2241 petition consists of lists—lists of charges and penalties,

 lists of the ways in which administrative remedies concerning charges may be

 exhausted within the BOP, and lists of possible legal problems an inmate may

 encounter in defending against such charges. He alleges in a conclusory, generalized

 fashion that in some unspecified way or ways, related to one, or to some, or to all of

 the seventeen charges, constitutional violations occurred: due process deprivations,

 fraudulent concealment and misrepresentations, retaliation for filing grievances,

 lack of impartiality by the disciplinary hearing officer (“DHO”), violations of BOP

 policies and program statements, unspecified threats and intimidation, and fabricated

 accusations. He alleges, without any particularized factual support, that a pattern of


                                          -2-
Case 7:20-cv-00570-JPJ-PMS Document 11 Filed 01/06/21 Page 3 of 11 Pageid#: 107




 due process violations persisted: denial of prompt notice of a charge, delayed

 investigation, failure to interview witnesses and to preserve and review video

 footage, lack of a staff advisor or ineffective staff advising, omission of unspecified

 material or exculpatory facts, failure to provide appropriate documentation, and

 numerous other alleged procedural shortcomings. In addition to the loss of good

 conduct time, Hodge claims that the same constitutional problems have adversely

 affected his security and custody classifications and his central file in unspecified

 ways that resulted in multiple prison transfers and segregated confinement

 conditions, in violation of due process and in retaliation for filing grievances. Hodge

 also alleges being denied administrative remedies to challenge his custodial

 placement and being subjected to paper clothing, four-point or ambulatory restraints,

 or deprived of privileges in violation of BOP policy.

       Hodge’s petition states that he “never understood the nature of the disciplinary

 proceedings, could not help in his own defense as he suffers from [unnamed, but]

 severe mental illness and defect rendering him unable to appreciate the nature,

 quality, or the wrongfulness of the prohibited acts charged against him.” Pet. 12,

 ECF No. 1.2 The petition asserts that investigating officials and DHOs knew of his

 mental illness, but they did not ensure that he received a mental health evaluation in



       2
         Hodge filed two identical § 2241 petitions, ECF Nos. 1 and 4. For the sake of
 convenience, I will cite only to the first petition, ECF No. 1.
                                           -3-
Case 7:20-cv-00570-JPJ-PMS Document 11 Filed 01/06/21 Page 4 of 11 Pageid#: 108




 connection with the disciplinary charges or provide mental health treatment, in

 violation of numerous BOP policies. Hodge states that he has relied on other inmates

 to assist him with most of his administrative remedy forms. Id. at 8. Despite

 Hodge’s mental illness, the petition alleges, he was placed in “SMU units” at two

 different prisons, where mentally ill inmates should not be housed, without due

 process protections. As relief in this § 2241 action, Hodge seeks

       Restoration of all good conduct time credits, reverse, undo all custody,
       security, classification enhancements, management variables, point
       increases caused by unconstitutional agency actions that adversely
       affect petitioner[;] enter an injunction prohibiting non-compliance with
       affected program statements as to the DHO’s actions and findings,
       including prohibiting of any forms of retaliation, reprisals, threats,
       intimidation, assaults, battery, harassment, humiliation, excessive
       force, arbitrary and capricious impositions of disciplinary actions and
       punishments and denial of mental health care. . . .

 Id. at 18–19.

                                           II.

       Hodge is apparently seeking relief under § 2241(c)(3), which authorizes

 judges of this court to grant habeas corpus relief to an inmate “in custody in violation

 of the Constitution or laws or treaties of the United States.” Although not expressly

 stated in the statute, however, a writ of habeas corpus is reserved for attacks on the

 fact or duration of the petitioner’s confinement. See Preiser v. Rodriguez, 411 U.S.

 475, 500 (1973). Due process claims concerning Hodge’s disciplinary convictions




                                           -4-
Case 7:20-cv-00570-JPJ-PMS Document 11 Filed 01/06/21 Page 5 of 11 Pageid#: 109




 might be cognizable as § 2241 claims,3 because they challenge the duration of his

 confinement as impacted by the deprivation of his earned good conduct time. Id. at

 500.

        Conversely, challenges to living conditions or restrictions that the inmate

 encounters while in prison fall well outside the core of habeas corpus subject matter

 and must be raised, if at all, in a civil action for damages or injunctive relief under

 federal or state law. See Nelson v. Campbell, 541 U.S. 637, 643 (2004). Similarly,

 Hodge’s request for injunctive relief to prohibit such violations of his civil rights

 related to prison living conditions does not pertain to the fact or length of his

 confinement and is not properly pursued in a habeas action. Preiser, 411 U.S. at

 500. Thus, to the extent that Hodge’s complaint raises claims concerning segregated

 confinement, medical care, use of force, or other alleged living conditions or

 harassment he has encountered in prison, he fails to state viable claims for habeas




        3
           In finding that Hodge’s due process claims regarding loss of good time are
 properly presented in a § 2241 petition, I make no finding that his claims are ripe for
 consideration by this court. “Although § 2241 does not contain a statutory exhaustion
 requirement, courts require petitioners to exhaust their administrative remedies prior to
 bringing a habeas corpus cause of action.” Meyers v. Streeval, No. 7:19-CV-00773, 2020
 WL 6582829, at *2 (W.D. Va. Nov. 10, 2020) (citing McClung v. Shearin, 90 F. App’x
 444, 445 (4th Cir. 2004) (unpublished)). Because I find that Hodge’s attempted § 2241
 claims fail to provide sufficient factual development and violate rules of joinder, I will not
 address whether or not he has satisfied the exhaustion requirement before bringing this
 action.

                                              -5-
Case 7:20-cv-00570-JPJ-PMS Document 11 Filed 01/06/21 Page 6 of 11 Pageid#: 110




 relief under § 2241. Therefore, I will summarily dismiss all such claims without

 further discussion.4

        Hodge also has no viable claim under § 2241 that prison officials have

 violated their own policies and program statements in making classification and

 transfer decisions about him. A violation of a program statement or other BOP

 regulation does not implicate the Constitution, and thus, does not prove any ground

 for relief under § 2241 for an inmate complaining of such violations. Shahan v.

 Ormond, No. 3:18CV200-HEH, 2018 WL 6681210, at *5 (E.D. Va. Dec. 19, 2018),

 aff’d, 778 F. App’x 217 (4th Cir. 2019) (unpublished) (citing Reeb v. Thomas, 636

 F.3d 1224, 1227 (9th Cir. 2011) (“A habeas claim cannot be sustained based solely

 upon the BOP’s purported violation of its own program statement because

 noncompliance with a BOP program statement is not a violation of federal law.”);

 Winters v. Hanson, No. 4:14 CV 2270, 2015 WL 4250014, at *2 (N.D. Ohio July



        4
           The Supreme Court’s decision in Bivens v. Six Unknown Named Agents of Fed.
 Bureau of Narcotics, 403 U.S. 388, 395–97 (1971), authorized a cause of action for
 damages against a federal officer for violations of constitutional rights. It appears that
 many of Hodge’s prison conditions claims in this action — alleging lengthy segregated
 confinement conditions, inadequate medical or mental health treatment, or use of excessive
 force, for example — are likely time barred. See Bloch v. Exec. Off. of the President, 164
 F. Supp. 3d 841, 860 n.27 (E.D. Va. 2016) (noting that the statute of limitations for Bivens
 actions is the personal injury statute of limitations for the forum in which the claim arises,
 and in Virginia, that statutory limit is two years) (citing Va. Code Ann. § 8.01-243(A)).
 Moreover, a Bivens claim must be brought, if at all, against individual federal officials, and
 Hodge has not identified any individual(s) allegedly responsible for the violations he is
 claiming. Therefore, I decline to construe any portion of Hodge’s pleading as a Bivens
 complaint.
                                              -6-
Case 7:20-cv-00570-JPJ-PMS Document 11 Filed 01/06/21 Page 7 of 11 Pageid#: 111




 13, 2015) (transfers and prison assignments are functions wholly within discretion

 of BOP) (citing Olim v. Wakinekona 461 U.S. 238, 245 (1983); Reyes v. Holland,

 No. 0:11–CV–00090–HRW, 2012 WL 639469, at *3–4 (E.D. Ky. Feb.27, 2012)

 (failure to follow a BOP policy is not a constitutional violation). Therefore, I will

 summarily dismiss without prejudice Hodge’s claims based on alleged violations of

 BOP program statements or regulations as without merit under § 2241.

                                          III.

       As stated, a § 2241 petition is the appropriate vehicle by which a federal

 inmate may pursue constitutional challenges to disciplinary proceedings that

 inevitably affected the length of his confinement. The Due Process Clause of the

 Fourteenth Amendment prohibits a state from depriving “any person of life, liberty,

 or property without due process of law.” U.S. Const. amend. XIV, § 1. “To state a

 procedural due process violation, a plaintiff must (1) identify a protected liberty or

 property interest and (2) demonstrate deprivation of that interest without due process

 of law.” Prieto v. Clarke, 780 F.3d 245, 248 (4th Cir. 2015). When state law has

 created the right to earn good time, and deprivation of earned good time is a sanction

 authorized only in response to major misconduct, an inmate has a protected liberty

 interest in his earned good time. Wolff v. McDonnell, 418 U.S. 539, 556–558 (1974).

       On the other hand, “[p]rison disciplinary proceedings are not part of a criminal

 prosecution, and the full panoply of rights due a criminal defendant does not apply.”


                                          -7-
Case 7:20-cv-00570-JPJ-PMS Document 11 Filed 01/06/21 Page 8 of 11 Pageid#: 112




 Id. at 556. Thus, the inmate facing a prison disciplinary charge with earned good

 time at stake enjoys these limited due process protections: “(1) advance written

 notice of the disciplinary charges; (2) an opportunity, when consistent with

 institutional safety and correctional goals, to call witnesses and present documentary

 evidence in his defense; and (3) a written statement by the factfinder of the evidence

 relied on and the reasons for the disciplinary action.” Superintendent, Mass. Corr.

 Inst., Walpole v. Hill, 472 U.S. 445, 454 (1985) (citing Wolff, 418 U.S. at 563–67).

 The decision maker should be sufficiently impartial to satisfy due process

 protections against arbitrary rulings. Wolff, 418 U.S. at 571.

       Due process protections also require that “some evidence supports the

 decision” to discipline a prisoner by revoking good time credits. Hill, 472 U.S. at

 455. The “some evidence” standard is satisfied if “there is any evidence in the record

 that could support” the disciplinary decision. Id. at 455–56.

       Under Rule 4 of the Rules Governing Section 2254 Cases in the United States

 District Courts, which may be applied to § 2241 cases under Rule 1(b), “[i]f it plainly

 appears from the [face of a § 2241] petition and any attached exhibits that the

 petitioner is not entitled to relief in the district court, the judge must dismiss the

 petition and direct the clerk to notify the petitioner.” It is undisputed here that Hodge

 had a protected liberty interest in his earned good conduct credits and was entitled

 to the due process protections outlined in Wolff before those credits could be


                                            -8-
Case 7:20-cv-00570-JPJ-PMS Document 11 Filed 01/06/21 Page 9 of 11 Pageid#: 113




 revoked. To survive summary dismissal for failure to state a claim, however, Hodge

 must “allege facts sufficient to state all the elements of [his] claim.” Bass v. E.I.

 DuPont de Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003). In so doing, the

 pleading must meet a “plausibility” standard; a civil “claim has facial plausibility

 when the [petitioner] pleads factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the misconduct alleged.”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that offers labels and

 conclusions or a formulaic recitation of the elements of a cause of action will not do.

 Nor does a complaint suffice if it tenders naked assertions devoid of further factual

 enhancement.”     Id. at 678 (internal quotation marks, citations, and alterations

 omitted).

       Hodge’s petition fails to state any actionable habeas claim for lack of factual

 support. As I noted earlier, his petition is comprised of lists of the proceedings he

 challenges and lists of potential types of wrongdoing that might occur during such

 proceedings. Hodge does not provide particularized facts connecting these possible

 wrongs to any specific disciplinary infraction or proceeding. He fails to state any

 factual support for the myriad of conclusory assertions in the petition: where did

 each disciplinary proceeding occur, what witness or evidence did the hearing officer

 exclude and why Hodge was prejudiced by the lack of that evidence, how did the

 DHO show a lack of impartiality, what was the evidence presented by the hearing


                                           -9-
Case 7:20-cv-00570-JPJ-PMS Document 11 Filed 01/06/21 Page 10 of 11 Pageid#: 114




  officer, and so on. “Threadbare recitals of the elements of a cause of action,

  supported by mere conclusory statements, do not suffice” to state a claim, and the

  court is “not bound to accept as true a legal conclusion couched as a factual

  allegation.” Id. at 678 (internal quotation marks and citation omitted). Without any

  factual matter to support Hodge’s claims regarding the challenged disciplinary

  proceedings, I cannot find that his petition states any constitutional claim upon

  which he is entitled to relief under § 2241. 5

        Moreover, I do not find that justice requires me to allow Hodge to amend this

  petition, because it violates well established rules of joinder of claims in a single

  lawsuit. Rule 18(a) of the Federal Rules of Civil Procedure allows a plaintiff to join

  as many claims “as it has against an opposing party.” Rule 20 allows the joinder of

  claims against several defendants in one case only if the claims arose out of the same

  transaction or occurrence, or a series thereof, and contain a question of fact or law

  common to all the defendants. As I stated, Hodge’s petition as it stands does not

  comply with these rules. His claims concern actions by multiple hearing officers




        5
            In conjunction with his claims alleging violations of BOP policies, Hodge refers
  to the Accardi doctrine, which provides that when an agency fails to follow its own
  procedures or regulations, that agency’s actions are generally invalid. See United States
  ex rel. Accardi v. Shaughnessy, 347 U.S. 260, 268 (1954). Even assuming that this court
  may recognize Accardi claims related to prison disciplinary proceedings, such claims
  require evidence of specific procedural violations in the case at hand, which Hodge has
  simply not provided. Iqbal, 556 U.S. at 678.

                                             -10-
Case 7:20-cv-00570-JPJ-PMS Document 11 Filed 01/06/21 Page 11 of 11 Pageid#: 115




  and concern unrelated events separated by months and even years at BOP prison

  facilities around the country. If Hodge chooses to pursue one or more of his due

  process claims in the future, I would advise him to limit each § 2241 petition to one

  disciplinary proceeding or one set of proceedings arising from the same events or a

  closely related series of events at one BOP facility. See Fed. R. Civ. P. 21 (“The

  court may . . . sever any claim against a party.”); Cosgrove v. Rios, No. 7:08-CV-

  109-KKC, 2008 WL 4410153, at *2 (E.D. Ky. Sept. 19, 2008) (“The power to sever

  claims is committed to the discretion of the district courts.”) (citation omitted).

        For the reasons stated, I will dismiss Hodge’s entire petition without prejudice

  for failure to state a claim under § 2241. Such a dismissal leaves Hodge free to refile

  his claims in new and separate § 2241 petitions, if he can correct the deficiencies

  described in this Opinion.

        A separate Final Order will be entered herewith.

                                                   DATED: January 6, 2021

                                                   /s/ JAMES P. JONES
                                                   United States District Judge




                                            -11-
